DETAILED ACTION
The instant application having Application No. 17/222745 filed on 04/05/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on CHINA 201710685352.9 (08/11/2017). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 4, 8, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2015/0173013 A1) in view of Miklos et al. (US 2015/0055573 A1).

As per claim 1, Iwai discloses “A transmission method, comprising: sending, by a first network node, an inactivity timer of a terminal device to a second network node;” [(par. 0069), n Step S13, the mobility management node 300 transmits a timer change request to a node in the RAN 10 that executes the UE inactivity timer 101 (i.e., the base station 100). The timer change request includes an identifier (UE Identifier (UEID)) of the target mobile terminal 200, and configuration information indicating the expiration period of the UE inactivity timer 101. In Step S14, the base station 100 changes, based on the timer change request, the expiration period of the UE inactivity timer 101 regarding the mobile terminal 200 that is specified by the request.]

Iwai does not explicitly disclose “receiving, by the first network node, an inactive state indication of the terminal device from the second network node, wherein the inactive state indication of the terminal device is used by the first network node to determine whether the terminal device enters an inactive state; and; notifying, by the first network node, the second network node that the terminal device enters the inactive state”.

However, Miklos discloses “receiving, by the first network node, an inactive state indication of the terminal device from the second network node, wherein the inactive state indication of the terminal device is used by the first network node to determine whether the terminal device enters an inactive state;” [(par. 0068), Next, in a step 116, the eNode B 104 starts an inactivity timeout timer having a time length corresponding to the received inactivity timeout value, and waits for a time period during which the inactivity timeout timer is running. Thereupon, the eNode B 104 automatically starts a procedure to switch the terminal 102 from its connected state into its idle state in response to the expiration of the inactivity timeout timer by sending a Release Access Bearers Request to the MIME 106.] “and; notifying, by the first network node, the second network node that the terminal device enters the inactive state” [(par. 0068), Next, in a step 124, the MME 106 sends a S1-AP UE context release command to the eNode B 104 which sends in a step 126 a RRC Connection Release request to the terminal 102. Thus, the terminal 102 is informed to switch from its connected state into its idle state.]

Iwai et al. (US 2015/0173013 A1) and Milklos et al. (US 2015/0055573 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milklos’s teaching into Iwai’s teaching. The motivation for making the above modification would be to provide an improved control of connectivity states with respect to a mobile terminal. (Milklos, par. 0004)

As per claims 5, 9 and 13, as [see rejection of claim 1.]

Claims 2, 3, 6, 7, 10, 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 2015/0173013 A1) in view of Miklos et al. (US 2015/0055573 A1) in view of Zhu et al. (US 2012/0135701 A1).

As per claim 2, Iwai in view of Milklos discloses “The method according to claim 1,” as [see rejection of claim 1.]
Iwai in view of Miklos does not explicitly discloses “wherein the method further comprises: receiving, by the first network node, an indication from the second network node, wherein the indication indicates that the second network node receives downlink data of the terminal device from a core network”.

However, Zhu discloses “wherein the method further comprises: receiving, by the first network node, an indication from the second network node, wherein the indication indicates that the second network node receives downlink data of the terminal device from a core network” [(par. 0099), Step 502: The core network gateway sends a downlink data notification including an emergency indication to the Mobility Management Unit (MME). (par. 0102), The mobility management unit configured to use the paging optimization, if learning that there is emergency service data to be sent to the UE according to the emergency indication in the received downlink data notification, pages all base stations.]

Iwai et al. (US 2015/0173013 A1) and Zhu et al. (US 2012/0135701 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milklos’s teaching into Iwai’s teaching. The motivation for making the above modification would be to provide to provide a method and a system for paging an emergency service user, so that the idle UEs having the emergency service may be paged. (Zhu, par. 0013)

As per claim 3, Iwai in view of Miklos in view of Zhu discloses “The method according to claim 2,” as [see rejection of claim 2.]
Zhu discloses “wherein the first network node initiates, in response to the indication, a radio access network paging within a radio access network notification range to notify the terminal device” as [(par. 0099), Step 502: The core network gateway sends a downlink data notification including an emergency indication to the Mobility Management Unit (MME). (par. 0102), The mobility management unit configured to use the paging optimization, if learning that there is emergency service data to be sent to the UE according to the emergency indication in the received downlink data notification, pages all base stations. (par. 0105), Step 505: The CSG-mode home base station pages the unauthorized UE.]

Iwai et al. (US 2015/0173013 A1) and Zhu et al. (US 2012/0135701 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milklos’s teaching into Iwai’s teaching. The motivation for making the above modification would be to provide to provide a method and a system for paging an emergency service user, so that the idle UEs having the emergency service may be paged. (Zhu, par. 0013)

As per claims 6 and 7, as [see rejection of claims 2 and 3.]
As per claims 10 and 11, as [see rejection of claims 2 and 3.]
As per claims 14 and 15, as [see rejection of claims 2 and 3.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463